Appeal Dismissed and Memorandum Opinion filed February 4, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00929-CV

                  ROBERTO MEDRANO, ET AL, Appellants
                                         V.

                         INVUM THREE LLC, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1138581

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 28, 2019. The notice of
appeal was filed November 18, 2019. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court that appellants
did not make arrangements to pay for the record. On December 30, 2019, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, within fifteen days, appellants paid or made arrangements to pay
for the record and provided this court with proof of payment. See Tex. R. App. P.
37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2